Citation Nr: 0629963	
Decision Date: 09/22/06    Archive Date: 10/04/06

DOCKET NO.  98-03 916	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right upper 
extremity neuropathy.  

2.  Entitlement to service connection for left and right 
carpal tunnel syndrome.  

3.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD).

4.  Entitlement to service connection for hiatal hernia.

5.  Entitlement to service connection for diverticulosis.  

6.  Entitlement to service connection for right ankle 
arthritis.

7.  Entitlement to service connection for thoracic spine 
degenerative disc disease.

8.  Entitlement to service connection for left hip 
osteoarthritis.

9.  Entitlement to service connection for left thumb 
osteoarthritis.

10.  Entitlement to service connection for bilateral pes 
planus.

11.  Entitlement to service connection for a cervical spine 
disorder. 

12.  Entitlement to an initial rating in excess of 10 percent 
for post-traumatic stress disorder (PTSD). 

13.  Entitlement to an initial rating in excess of 10 percent 
for a bilateral foot disability. 

14.  Entitlement to an initial rating in excess of 10 percent 
for arthritis of the left ankle. 

15.  Entitlement to an initial rating in excess of 10 percent 
for degenerative joint disease of the lumbar spine.  

16.  Entitlement to an initial rating in excess of 10 percent 
for a sinus disability.  

17.  The propriety of severance of service connection for a 
left knee disorder.  

18.  The propriety of severance of service connection for 
residuals of an injury of the right hand.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from August 1987 to December 
1996.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which, inter alia, granted service connection for 
bilateral hallux valgus (noncompensable) and degenerative 
arthritis of the left ankle (noncompensable).  The decision 
denied multiple service connection claims.  All service 
connection claims except for right ankle arthritis were 
subsequently granted.  

In an April 1998 rating decision, the Louisville, Kentucky, 
RO granted a 10 percent rating for left ankle arthritis and 
in an August 1998 rating decision the Louisville, Kentucky, 
RO granted a 10 percent rating for bilateral hallux valgus, 
both effective from December 3, 1996.  The veteran has 
continued his appeal for higher initial ratings for these 
disabilities.

This appeal also arises from May 2000 and later rating 
decisions by the Louisville, Kentucky, RO that denied service 
connection for right upper extremity neuropathy with right 
wrist carpal tunnel syndrome, for left wrist carpal tunnel 
syndrome, for hiatal hernia, for GERD, and for 
diverticulosis.  

This appeal also arises from August 2002 and December 2003 RO 
rating decisions, which proposed and then severed service 
connection for a right shoulder disorder and for a left knee 
disorder.  The veteran submitted a notice of disagreement in 
April 2004.  No statement of the case has been issued 
addressing the propriety of these severances.  Thus, a remand 
is necessary and these issues have been added to page 1 to 
reflect the Board's jurisdiction over these matters.  
Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).      

This appeal also arises from a February 2004 rating decision 
by the Nashville, Tennessee RO that denied entitlement to 
service connection for thoracic spine degenerative disc 
disease, for left hip osteoarthritis; for left thumb 
osteoarthritis; for bilateral pes planus; and for a cervical 
spine disorder.  That decision also denied an initial rating 
higher than 10 percent for lumbar spine degenerative joint 
disease with degenerative disc disease and denied an initial 
rating higher than 10 percent for a sinus disability.  The 
veteran submitted a notice of disagreement in April 2004.  No 
statement of the case has been issued addressing these 
issues.  Thus, a remand is necessary and the issues have been 
added to the title page to reflect the Board's jurisdiction.  
Manlincon, supra.  

This appeal also arises from an October 2004 rating decision 
by the Nashville, Tennessee RO that granted service 
connection for PTSD and assigned a 30 percent rating.  The 
veteran desires a higher initial rating for PTSD.

In pertinent part of a July 1999 rating decision the 
Louisville, Kentucky RO, denied entitlement to service 
connection for bilateral wrist degenerative joint disease and 
an earlier effective for service connection for a nodule of 
the left lower leg.  The veteran submitted a notice of 
disagreement and that RO issued a statement of the case in 
November 1999.  The veteran did not submit a VA Form 9, 
Substantive Appeal, or other document containing the 
necessary information and the RO administratively closed 
those two appeals.  The Board therefore lacks jurisdiction to 
address them.  

In November 2000, the veteran requested service connection 
for "Morton's Disease."  It does not appear that the 
Nashville, Tennessee RO has acted on this claim.  The matter 
is therefore referred to that RO for appropriate action.  

The veteran requested an RO hearing and a videoconference 
hearing before a Veterans Law Judge, but withdrew the 
requests in March 2003 and in May 2005.  

The issues of severance of service connection for a right 
shoulder disorder and for a left knee disorder; entitlement 
to service connection for thoracic spine degenerative disc 
disease, left hip osteoarthritis; left thumb osteoarthritis; 
bilateral pes planus; and a cervical spine disorder; an 
initial rating higher than 10 percent for lumbar spine 
degenerative joint disease with degenerative disc disease and 
an initial rating higher than 10 percent for a sinus 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.

Entitlement to service connection for right upper extremity 
neuropathy must be deferred pending the outcome of the claim 
of entitlement to service connection for a cervical spine 
disorder, which is the subject of the REMAND order below.  


FINDINGS OF FACT

1.  There is no competent evidence of carpal tunnel syndrome 
of either wrist.

2.  Competent medical evidence indicates that GERD and hiatal 
hernia arose during active military service.

3.  Competent medical evidence indicates that it is at least 
as likely as not that diverticulosis arose during active 
military service.

4.  Competent medical evidence indicates that right ankle 
degenerative arthritis was caused by active military service.

5.  The veteran's PTSD is manifested by significant 
occupational and social impairment with deficiencies in most 
areas, such as work, family relationships, and thinking or 
mood; obsessional rituals which interfere with routine 
activities, near-continuous panic or depression affecting 
ability to function independently, appropriately and 
effectively, impaired impulse control such as anger, 
irritability, and reported road rage, reported decrease in 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting);,and inability to establish and maintain effective 
relationships.  

6.  Bilateral hallux valgus is manifested by a need for 
orthotics, constant pain and painful motion of the first 
metatarsal phalangeal joints, degenerative joint disease of 
the first metatarsal phalangeal joints and the first 
interphalangeal joints, bilaterally, wearing of the right 
sesamoid bones, metatarsus primus elevatus with hallux 
limitus, heavy calluses over the ends of the medial aspect of 
the great toes, tender Achilles tendons, and X-ray evidence 
of progressive erosion of interarticular surfaces of the 
feet; the severity of the bilateral condition is equivalent 
to amputation of each great toe.  

7.  Left ankle arthritis has been manifested by diffuse 
tenderness over the ankle area, limited dorsiflexion to as 
little as 10 degrees, limited plantar flexion as little as 25 
degrees; and limited eversion and inversion to as little as 
15 degrees; motion in all planes is subject to additional 
functional impairment due to pain and weakness.  


CONCLUSIONS OF LAW

1.  Carpal tunnel syndrome of either wrist was not incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

2.  GERD was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.102, 3.303 (2005).

3.  A hiatal hernia was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

4.  Diverticulosis was incurred in active military service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2005).

5.  Right ankle degenerative arthritis was incurred during 
active military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.307, 3.309 (2005).

6.  The criteria for an initial 70 percent schedular rating 
for PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 
4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2005).

7.  The criteria for an initial 10 percent schedular rating 
for right hallux valgus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5277, 5279, 5280, 5284 (2005).

8.  The criteria for an initial 10 percent schedular rating 
for left hallux valgus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2006); 38 C.F.R. §§ 3.159, 
3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5003, 5277, 5279, 5280, 5284 (2005).

9.  The criteria for an initial 20 percent schedular rating 
for left ankle degenerative arthritis are met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Codes 5003, 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA must tell each claimant what evidence is needed to 
substantiate a claim, what evidence the claimant is 
responsible for obtaining and what evidence VA will undertake 
to obtain.  38 U.S.C.A. § 5103(a).  VA has also undertaken to 
tell claimants to submit relevant evidence in their 
possession.  38 C.F.R. § 3.159(b) (2005).  VA must tell a 
claimant the types of medical and lay evidence that the 
claimant could submit that is relevant to establishing 
disability.  

VA has notified the veteran of the information and evidence 
needed to substantiate his claims.  VA provided notice 
letters in October and December 2003 and in May and November 
2004.  These letters informed the veteran of what evidence is 
needed to substantiate the claims, what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  

VA has met its duty to assist in obtaining any relevant 
evidence available to substantiate the claims.  VA 
examination reports are associated with the claims files.  
All identified evidence has been accounted for to the extent 
possible.  38 U.S.C.A. § 5103A (b)-(d); see also 38 C.F.R. 
§ 3.159(c).  VA sent its first notice letter subsequent to 
the initial adverse decision.  Because proper notice was not 
provided prior to the initial adverse decision, the timing of 
the notice does not comply with the express requirements of 
the law as found by the United States Court of Appeals for 
Veterans Claims (Court) in Pelegrini v. Principi, 18 Vet. 
App. 112 (2004)..  

In Short Bear v. Nicholson, 19 Vet. App. 341, (2005), the 
Court determined that only VA's failure to point out what 
evidence is needed to substantiate the claim would be 
unfairly prejudicial to the veteran.  Because VA has pointed 
out what evidence is needed, no unfair prejudice has 
resulted.  

In Dingess v. Nicholson, 19 Vet. App. 473, the Court held 
that the VA notice requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim.  Those five elements include:  1) veteran 
status; 2) existence of a disability; (3) a connection 
between the veteran's service and the disability; 4) degree 
of disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  In the present appeal, 
service connection is granted.  

Because the Board has granted service connection, the RO will 
soon assign a disability rating and an effective date for 
that rating in accordance with applicable regulations.  If 
the veteran is dissatisfied with either the disability rating 
or the effective date for GERD, hiatal hernia, and 
diverticulosis, which the RO will soon assign, he is invited 
to follow the appeal instructions that will be provided with 
the rating decision when it is issued.  Thus, no unfair 
prejudice will result from the Board's handling of the matter 
at this time.  

With respect to higher initial ratings for various 
disabilities, these are downstream issues stemming from the 
grant of service connection.  Grantham v. Brown, 114 F .3d 
1156 (1997).  In Dingess, the Court declared:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service-connection 
claim has been more than substantiated-
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice is 
intended to serve has been fulfilled.

Id. at 491.  Thus, the Board finds that VA has obtained, or 
made reasonable efforts to obtain, all evidence, which might 
be relevant to the appellant's claim.  Accordingly, the Board 
finds that no further assistance to the appellant in 
acquiring evidence is required by statute.  38 U.S.C.A. 
§§ 5103(a) and 5103A.
Thus, no unfair prejudice will result from the Board's 
handling of these matters at this time.  

Service Connection

Service connection will be awarded for disability resulting 
from injury or disease incurred in or aggravated by active 
service (wartime or peacetime).  38 U.S.C.A. §§ 1110; 1131 
(West 2002), 38 C.F.R. § 3.303(a) (2005).  

Each disabling condition shown by service medical records 
(SMRs), or for which the veteran seeks service connection, 
must be considered on the basis of the places, types, and 
circumstances of his service as shown by service records, the 
official history of each organization in which he served, his 
medical records, and all pertinent medical and lay evidence.  
38 C.F.R. § 3.303(a).  

Service connection may be granted for any disease not 
diagnosed until after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service.  38 C.F.R. § 3.303(d); 
Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

There is no requirement that a disorder must be "chronic" 
as a condition precedent to service connection; however, 
"chronic diseases" as defined at 38 C.F.R. § 3.307 and 
3.309 are accorded special consideration for service 
connection.  Where a veteran served for at least 90 days 
during a period of war or after December 31, 1946, and 
certain chronic diseases, such as arthritis, become manifest 
to a degree of 10 percent within one year from the date of 
termination of such service, such diseases shall be presumed 
to have been incurred in service, even though there is no 
evidence of such diseases during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).

Service connection requires competent evidence showing: (1) 
the existence of a present disability; (2) in-service 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002). 

Secondary service connection is available where a service-
connected disability directly caused another disability and 
where a service-connected disability has aggravated a non-
service-connected disability.  38 C.F.R. § 3.310; Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).  

Once the evidence has been assembled, the Board assesses the 
credibility and weight to be given to the evidence.  
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) and 
cases cited therein.  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that a veteran need only demonstrate that there is an 
approximate balance of positive and negative evidence in 
order to prevail.  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Left and Right Carpal Tunnel Syndrome

A June 1987 enlistment examination report noted no relevant 
abnormality.  

A June 20, 1994, treatment report from Bay Physicians Med 
Center reflects a complaint of one month of right elbow pain 
and mentions that here was no numbness or tingling of the 
arms.  The diagnosis was collagen disease.  

A September 1996 military physical examination report notes 
no abnormality relevant to upper extremity neuropathy or to 
carpal tunnel syndrome.  Right shoulder impingement syndrome 
was found. 

A March 1997 military physical examination report reflects 
restricted range of motion of the shoulders.  Deep tendon 
reflexes were 2+ (slightly diminished) and equal.  The 
veteran was found to be neurologically normal, however, and 
the examiner did not find carpal tunnel syndrome.  The 
diagnoses were bilateral shoulder arthralgia and general 
arthralgia.  On a medical history questionnaire, the veteran 
checked "yes" to history of painful or trick shoulder or 
elbow and recurrent back pain and "don't know" to neuritis 
and to bone, joint, or other deformity.  

A December 1997 VA outpatient treatment report from the 
Cincinnati VA Medical Center notes that this was the 
veteran's first visit for multiple somatic complaints.  

An October 1998 VA bone scan study of the entire body 
reflects mild degenerative changes in the left wrist.  An 
October 1998 VA outpatient treatment report mentions that 
diagnoses of fibromyalgia and arthritis had been given at 
different times.  

In August 1999, J. Tamaren, M.D., noted possible nerve 
entrapment syndrome of the left wrist.  Also, possible 
arthritis or fibromyalgia was mentioned.

An October 1999 VA outpatient treatment report reflects an 
assessment of bilateral wrist arthritis.

In December 1999, the veteran reported that he had bilateral 
arm and hand numbness, which began during active service and 
which private physicians in Cincinnati had treated since 
active service.  He reported that his service medical records 
would reflect these complaints.  He also reported that a VA 
examiner had found bilateral carpal tunnel syndrome.  He 
submitted a September 1999 electromyography (EMG) report from 
Daniel Howley, M.D., reflecting a diagnosis of mild ulnar 
mononeuropathy at the right elbow.  Dr. Howley stated that 
there was no evidence of carpal tunnel syndrome.  

In May 2000, the veteran reported that he was seen for 
bilateral arm and hand numbness during active service and 
that he had been treated with bilateral wrist braces and 
prednisone.  He reported continuous symptoms since active 
service.   

An August 2001 VA X-ray study of the right hand was normal.  
A September 2001 VA EMG study notes that the veteran was 
wearing wrist splints.  He reported intermittent arm and hand 
numbness and weakness.  No upper extremity neuropathy or 
carpal tunnel syndrome was found.  

A September 2001 VA hand and thumb compensation examination 
report notes that there was no complaint concerning the left 
hand or wrist.  There was some weakness of the right hand and 
fingers, but insufficient clinical evidence to warrant a 
diagnosis.  The veteran was taking Celebrex(r), an anti 
inflammatory drug.  

A March 2002 VA outpatient treatment report reflects a 
complaint of neck pain radiating to the arms.  The assessment 
was questionable degenerative joint disease of the cervical 
spine.  No carpal tunnel syndrome was found.

In March 2003, the veteran's representative noted that a 
diagnosis of collagen disease was given in June 1994 after 
the veteran had complained of right elbow pain.  The 
representative argued that collagen disease includes acute 
and chronic disease processes and should be considered for 
all pending issues.  The representative requested an 
examination by a specialist because one physician's assistant 
had conducted all of the prior VA compensation examinations.  

A January 2004 VA general medical compensation examination 
report is silent for any mention of carpal tunnel syndrome or 
upper extremity neuropathy.

In December 2004, the veteran reported that a VA doctor told 
him that his upper extremity neuropathy and carpal tunnel 
syndrome could be related to a cervical spine disorder.  
February 2005 VA outpatient treatment reports reflects 
complaints of arm numbness and neck and back pain.  The 
veteran requested an MRI of the neck and back.

A March 2005 VA MRI of the neck revealed slight foraminal 
narrowing at C4-5 due to facet degeneration.  A March 2005 VA 
EMG study notes a history of intermittent numbness of the 
upper extremities; however, this EMG study apparently tested 
only the lower extremities.  

The above medical evidence lacks a diagnosis of carpal tunnel 
syndrome.  Although the veteran believes that he suffers from 
carpal tunnel syndrome and he believes that a physician has 
told him that he has carpal tunnel syndrome, all the medical 
records have been obtained and they contain no diagnosis of 
carpal tunnel syndrome.  Moreover, his private doctor 
specifically stated that the veteran does not have carpal 
tunnel syndrome.  

When the determinative issue involves a question of medical 
diagnosis or causation, as here, only individuals possessing 
specialized training and knowledge are competent to render an 
opinion.  38 C.F.R. § 3.159; Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The veteran does not possess any 
specialized training and it is not contended otherwise.  
Thus, any claim he may have made regarding the cause of upper 
extremity numbness and tingling cannot be afforded any 
weight.  

After considering all the evidence of record, the Board finds 
that the preponderance of it is against the claim of service 
connection for carpal tunnel syndrome of either wrist.  
Because the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not for 
application.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert, 
supra.  The claim of entitlement to service connection for 
carpal tunnel syndrome must therefore be denied.  

Service Connection for GERD, Hiatal Hernia, and 
Diverticulosis

A March 1997 military physical examination report notes the 
presence of GERD and the veteran checked "yes" to a history 
of stomach, liver, or intestinal trouble on his attached 
medical history questionaire.  The examiner noted treatment 
for esophageal reflux in September 1996.  

In April 2000, the veteran requested service connection for 
GERD, hiatal hernia, and for diverticulosis.  He submitted a 
letter from Asim Farid, M.D.  In the April 2000 letter, Dr. 
Farid reported that the veteran had presented in February 
with a multi-year history of reflux disease with heartburn 
and dysphagia (difficulty swallowing).  Upper endoscopy 
showed esophageal inflammation and hiatal hernia, as well as 
gastritis and duodenitis.  Lower endoscopy suggested 
diverticulosis.  Dr. Fardid concluded with, "It is likely 
that these changes have gradually evolved over a number of 
years although its exact onset would be difficult to 
quantify."

In June 2000, Dr. Farid reported, "the hiatal hernia has 
been there for probably a considerable period of time, more 
likely than not for over five years."  Esophagitis probably 
arose since then or, associated with it and also had been 
present, most likely, for a number of years.  Dr. Farid felt 
that early diverticulosis had been present for the past "3-4 
years."  

A March 2004 VA outpatient treatment report reflects that the 
veteran's GERD precluded treating his arthritis with non-
steroidal anti-inflammatory drugs.  

In 2005 and 2006, Larry Johnson, M.D., reported continued 
treatment for GERD.  

Because GERD is not listed as a chronic disease subject to 
presumptive service connection where shown to be manifested 
to a degree of 10 percent within a year of separation, the 
March 1997 military examination report that reflects GERD 
does not automatically trigger service connection.  The March 
1997 military examination report suggests that the history of 
GERD dates back to active service.  Additionally, a private 
physician has opined that it is likely that GERD did begin 
while the veteran was in active military service.  No medical 
professional has contradicted this opinion.  

As noted above, service connection may be granted for any 
disease not diagnosed until after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred during service.  38 C.F.R. 
§ 3.303(d); Combee, supra.  Because there is a post-service 
diagnosis of GERD and satisfactory evidence that it began 
during active service, service connection must be granted.

With respect to service connection for hiatal hernia, there 
is a diagnosis of hiatal hernia and medical opinions to the 
effect that the disease gradually evolved over a number of 
years and likely began more than five years earlier than June 
2000.  No medical professional has controverted any part of 
these opinions.  Thus, competent medical evidence indicates 
that it is likely that the hiatal hernia began prior to June 
1995.  Noting that the veteran remained in active military 
service until December 2, 1996, service connection for hiatal 
hernia must therefore be granted.  

Dr. Farid has also given a diagnosis of diverticulosis and 
explained, in June 2000, that it gradually evolved over a 
number of years, but that it had been present for the past 
three to four years.  Thus, the estimated time of onset of 
diverticulosis is between June 1996 and June 1997.  Comparing 
this time frame with the veteran's discharge date of December 
2, 1996, and noting that the doctor had earlier stated that 
the exact [date of] onset would be difficult to quantify, the 
Board finds that the issue is in relative equipoise.  

While there is uncertainty with respect to the exact date of 
onset of diverticulosis, medical certainty is not a 
prerequisite to service connection.  As noted above, when 
there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the 
matter, the benefit of the doubt in resolving each such issue 
shall be given to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102; Gilbert, supra.  Resolving any remaining 
doubt in favor of the veteran, the Board finds that it is at 
least as likely as not that diverticulosis began during 
active military service.  Service connection will therefore 
be granted.  

Service Connection for Right Ankle Arthritis

The SMRs are negative for right ankle trauma or arthritis; 
however, a September 1996 examination report notes a fracture 
of the right third metatarsal phalangeal joint.  A March 1997 
VA general medical compensation examination report notes that 
the right ankle was quite tender to palpation in similar 
fashion to the left ankle, for which service connection has 
been established.  In March 1997, however, X-rays showed 
degenerative changes in the left ankle whereas the right 
ankle X-ray was normal.  The examiner gave no diagnosis for 
the right ankle, offered no reason for the right ankle 
tenderness, and requested no further testing.  

Following additional complaints of right ankle pain, an 
October 1998 VA bone scan revealed mild degenerative changes 
of the right ankle.  

In May 2000, Dr. J. Tamaren related right ankle arthritis to 
wear and tear during active military service in a manner 
similar to the left ankle.  

A July 2000 VA outpatient podiatry report reflects that 
weight-bearing X-rays demonstrated progressive erosion of 
interarticular surfaces of the ankles and minimal 
degenerative changes of the anterior tibias.  August 2001 VA 
X-rays showed minimal degenerative changes at the ankles.  

A September 2001 VA podiatry compensation examination report 
contains a diagnosis of bilateral ankle minimal degenerative 
changes.  

A January 2004 VA general medical examination report reflects 
that the veteran reported that the right ankle was receiving 
more wear because of weight shifting from the left ankle.  
The examiner noted that both left ankle and right ankle X-
rays were normal and gave a diagnosis of normal ankles. 

In this case, it is not clear that right ankle arthritis was 
manifested to a degree of 10 percent within a year of 
discharge.  Had the October 1998 bone scan been accomplished 
10 months earlier, it might have provided useful evidence.  
In any event, the right ankle findings have nearly paralleled 
the left ankle and a physician has related right ankle 
arthritis to active military service.  The only medical 
evidence that controverts that opinion is the VA examination 
report that finds the right ankle to be normal.  The 
preponderance of the medical evidence, however, reflects that 
the right ankle is diseased and that right ankle degenerative 
arthritis was caused by the rigors of active military 
service.  Thus, direct service connection is warranted.  
Combee v. Brown, 34 F.3d 1039, 1043-5 (Fed. Cir. 1994).

After considering all the evidence of record, the Board finds 
that it favors the claim.  Service connection for right ankle 
degenerative arthritis will therefore be granted.  

Higher Initial Ratings

In the case of Fenderson v. West, 12 Vet. App. 119 (1999), 
the Court distinguished a claim for an increased rating from 
a claim arising from disagreement with the initial rating 
assigned after service connection was established.  The Court 
stressed that the difference between an original rating and 
an increased rating is important with respect to the evidence 
that may be used to determine whether the original rating was 
erroneous.  Id.  In its subsequent analysis of an initial 
rating, the Court considered medical and lay evidence of 
record at the time of the original service connection 
application and additional evidence submitted since then.  
The Court held that the Board had erred in assigning a 10 
percent rating and then remanded the case for consideration 
of a "staged rating consistent with this opinion."  Id, at 
127.  

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2005).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  38 C.F.R. § 4.10.

Higher Initial Rating for PTSD

The pertinent medical and lay evidence of record at the time 
of the initial service connection application for mental 
disorders reflects no prior treatment for a mental disorder.  
On March 20, 2003, the veteran requested service connection 
for depression secondary to service-connected disabilities.  
He underwent a VA mental disorders examination in January 
2004.  

During the January 2004 VA mental disorders compensation 
examination, the veteran expressed psychological problems 
that he claimed stemmed from numerous medical problems and 
from stressful experiences while serving on active duty in 
the Coast Guard.  He reported depression, anxiety, 
irritability, and anger, which he felt caused problems with 
family and marital relations.  He had missed three weeks of 
work in the recent two months because of these problems.  He 
also reported poor sleep, road rage, and flashbacks of being 
trapped aboard a stricken vessel.  Anxiety and panic attacks 
characterized by rapid heartbeat and racing thoughts occurred 
three to four times per week.  He reported anhedonia and 
memory loss.  He avoided water because of Coast Guard 
experiences.  Other significant symptoms reported were 
avoidance of friends and coworkers and increased startle 
reaction.  He paced during the interview. 

The VA examiner detected a depressed affect but good judgment 
and insight and also found evidence of hypervigiligance.  The 
examiner found depression to be directly related to active 
military service, not secondary to other medical problems.  
The examiner also found that the veteran had PTSD directly 
related to stressful events during active service.  The 
examiner felt that PTSD interfered "to a significant 
degree" with work and social relationships.  

The VA examiner offered Axis I diagnoses of PTSD, moderate, 
delayed onset; and, major depressive single episode, 
moderate.  The examiner then listed "medical problems" on 
Axis IV (these affect the diagnosis, treatment, and prognosis 
of Axis I mental disorders).   

The examiner found moderate impairment due to PTSD and also 
moderate impairment due to depression.  The examiner assigned 
a Global Assessment of Functioning (hereinafter GAF) score of 
50 for PTSD [according to the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (hereinafter, DSM IV), a score of 41 to 50 is 
indicative of serious symptoms, or serious difficulty in 
social, occupational, or school functioning, i.e., no 
friends, unable to keep a job.  See also 38 C.F.R. § 4.125 
(2005)].  The examiner assigned a separate GAF score of 55 
for depression [according to DSM-IV, a GAF score of 51 to 60 
is indicative of moderate symptoms (flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(few friends, conflicts with peers or co-workers)]. 

Because mental health treatment had been recommended, the 
veteran underwent a VA mental health consultation in March 
2004.  He admitted panic attacks, obsessive/compulsive 
thoughts and behavior, mania, and depression.  He paced 
during the interview due to uncontrollable anxiety.  The 
counselor offered an Axis I diagnosis of anxiety disorder, 
found no psychosocial stressor on Axis IV, and offered a GAF 
score of 65.   

Immediately following the March 5, 2004, VA mental health 
consultation, the veteran underwent a VA medication 
management consultation with another examiner.  That health 
professional offered assessments/diagnoses of anxiety 
disorder with panic attacks; depressive disorder; and, rule 
out PTSD.  The veteran admitted deterioration in hygiene 
and/or grooming.

In October 2004, the RO granted service connection for PTSD 
and assigned a 30 percent rating effective from March 20, 
2003, under Diagnostic Code 9411.  

Under 38 C.F.R. § 4.130, Diagnostic Code 9411 (2005), PTSD 
will be evaluated in accordance with the General Rating 
Formula for Mental Disorders.  Under that formula, a 30 
percent evaluation is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  

Under that formula, a 50 percent evaluation is warranted for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 70 percent evaluation is warranted for occupational and 
social impairment with deficiencies in most areas, such as 
work, school, family relationships, judgment, thinking or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike setting); and 
inability to establish and maintain effective relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusion or hallucination; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; and memory loss for names of closes relatives, 
own occupation, or own name.  

The veteran's PTSD is manifested by significant occupational 
and social impairment with deficiencies in most areas, such 
as work, family relationships, and thinking or mood.  
Symptoms causing these deficiencies include obsessional 
rituals which interfere with routine activities; near-
continuous depression and frequent panic attacks affecting 
ability to function independently, appropriately and 
effectively; impaired impulse control such as anger, 
irritability, and reported road rage; reported decrease in 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A VA psychiatrist determined that depression is directly 
related to active military service and causes moderate 
impairment.  The Board must therefore consider this 
additional impairment.  Noting that panic attacks occur 
several times per week and that depression is near 
continuous, the criteria for a 70 percent rating appear to be 
more nearly approximated.  38 C.F.R. § 4.7.

A 70 percent rating is well supported by the GAF score of 50.  
As noted, scores of 41 to 50 suggest inability to work, 
although the veteran has continued working.  Because the 
veteran is working, the Board finds that total occupational 
and social impairment is not shown.  Thus, the criteria for a 
100 percent schedular rating is not more nearly approximated.  

The Board has also considered whether it is appropriate to 
assign "staged ratings," in accordance with Fenderson, supra.  
However, the Board finds that the medical evidence 
demonstrates consistently and throughout that the veteran 
meets the criteria for a 70 percent rating from the date of 
his claim.  Therefore, the assignment of staged evaluations 
in this case is not necessary.

Higher Initial Rating for a Bilateral Foot Disability 

The SMRs reflect a fractured left malleolus in January 1989 
and treatment with a short cast.  The veteran smashed the 
right great toe and then strained the right foot in August 
1995.  In January 1996, the left foot was swollen and 
discolored.  The diagnosis was contusion of the top of the 
foot.  During a September 1996 physical examination, the 
veteran checked "yes" to history of foot trouble.  The 
examiner noted a 3rd right metatarsal phalangeal joint 
fracture, an ankle fracture, and orthoses for feet.  In 
October 1996, a private podiatrist authorized tennis shoes 
with orthotics during foot treatment to provide relief from 
military boots.  

In his January 1997 original service connection claim, the 
veteran reported that he sought private foot treatment in 
1994, that he wore arch supports, and that the great toes had 
reduced range of motion.  He reported that he could not stand 
for long periods, that his inserts did not fit in all of his 
shoes and boots [whether this is evidence of disability is 
questionable], and that his feet were constantly painful.  

During a March 1997 VA general medical examination, the 
veteran reported a five-year history of pain at the first 
metatarsal phalangeal joint of both feet.  Arch supports gave 
him some relief.  Both metatarsal phalangeal joints were 
tender and slightly enlarged, suggesting early bunion 
formation.  X-rays showed minimal bilateral hallus valgus.  
The relevant diagnosis was bilateral hallux valgus.

In June 1997, the RO granted service connection for bilateral 
hallux valgus, rated noncompensably from December 3, 1996, 
under Diagnostic Code 5280.  

In a January 1998 notice of disagreement, the veteran 
reported that he needed expensive foot orthotics.  The RO 
received another letter in February 1998 wherein the veteran 
reported that a Dr. Dowling had X-rays of bone deformity.  He 
reported constant foot pains and a need for inserts.  He 
submitted Dr. Dowling's records, which reflect that in August 
1995 he was treated for foot pains.  The August 1995 report 
notes hyperosteosis of the right first metatarsal head.  The 
right first interphalangeal joint displayed degenerative 
joint disease and evidence of past trauma.  The veteran 
reported that he was always jamming his big toe.  There was 
also some wear and tear of the right interphalangeal joint 
sesamoid, causing joint pain.  Another August 1995 report 
contains an assessment of metatarsus primus elevatus (First 
metatarsal is forced up over the top of the other toes) with 
hallux limitus, stage I, bilateral, right greater than left.  
An October 1996 report notes limited motion of the first 
metatarsal phalangeal joints, worse on the right, and limited 
motion of the interphalangeal joints.  

A February 1998 letter from J. Tamaren, M.D. notes a 
complaint that the hands and feet swelled in the morning.

According to a June 1998 VA orthopedic compensation 
examination report, the veteran reported stiffness of both 
great toes with pain on motion and that the toes got red and 
hot after activity.  The examiner noted that the left great 
toe had 25 degrees and the right great toe had 35 degrees of 
hallux valgus (bent toward the other toes and possibly forced 
up over the top of the second toe).  Any movement of these 
joints was painful.  The examiner found no edema, effusion, 
instability, weakness, redness, or abnormal movement of the 
toes.  He had normal gait and heavy calluses over the ends of 
the medial aspect of the great toes and mild callus over the 
metatarsal phalangeal joints of the great toes.  There was no 
inflammatory arthritis, according to the examiner.  The 
diagnosis was bilateral hallux valgus.

In a September 1998 rating decision, the RO granted a 10 
percent rating for bilateral hallux valgus under Diagnostic 
Code 5280-5279 effective from December 3, 1996.

An October 1998 VA orthopedic examination report notes 
calluses over the medial bilateral great toes, over the left 
metatarsal phalangeal joint, and over both heels.  

In May 2000, Dr. Tamaren assessed arthritis of the feet based 
on right foot decreased range of motion of toes and a bunion 
of the medial right great toe

A July 2000 VA outpatient podiatry report reflects a 
complaint of severely limited motion of the foot and ankle.  
Standing X-rays of the feet and ankles demonstrated 
progressive erosion of interarticular surfaces of the ankles 
and feet.  

In August 2000, the veteran reported that his bilateral foot 
condition had worsened and that he currently needed 
orthopedic shoes and boots.  In November 2000, the veteran 
reported more foot problems and that the right foot required 
size 11 1/2 shoes/boots and the left side required size 10 1/2.  

A November 2000 VA outpatient treatment report notes 
complaints of toe pains, among others. 

According to a September 2001 VA EMG study, a VA physician 
examined the veteran for symptoms of numbness in both feet 
primarily affecting the third, fourth, and fifth digits.  The 
physician noted that Morton's neuroma had been found, for 
which the veteran wore orthosis.  The veteran reported big 
toe numbness that he associated with hallux valgus.  

The veteran underwent a VA podiatry compensation examination 
in September 2001.  He reported sharp pain in the feet in the 
mornings followed by numbness and intermittent pain on 
activities.  The pain was in the toes, balls, arches, and 
ankles.  He used Celebrex(r) occasionally.  He wore special 
orthopedic shoes and boots that accommodated ankle braces.  
He reported that the only foot traumas had been broken and 
stubbed toes.  The examiner noted a normal gait.  There was 
no swelling, instability, weakness, or tenderness of the 
feet.  There was no high arch, claw foot, or hammertoe.  

The VA examiner found that the right and left great toes 
flexed and extended in a limited, painful manner at the 
metatarsal phalangeal joints.  The veteran grimaced during 
these tests.  The right fourth metatarsal phalangeal joint 
had almost no flexion, but the interphalangeal joints flexed 
normally.  The examiner found no hallux valgus, but noted 
grimacing during palpation of the bilateral Achilles tendons.  
The examiner felt that there was insufficient clinical 
evidence to warrant a diagnosis of any acute or chronic 
disorder or residual thereof.  

In March 2003, the veteran again requested an increased 
rating for the feet.  In March 2003, an official of the 
Kentucky Department of Veteran's Affairs reported that the 
veteran had been employed there since 1997.  

A June 2003 VA orthopedic clinic note mentions that X-rays 
showed flat feet with mild degenerative joint disease 
changes.  Shoe inserts had been helpful, according to the 
report.

A January 2004 VA general medical examination report reflects 
that he veteran reported foot pains and inability to bend the 
toes.  He stated that right foot pain was more severe and 
rated it 5 on a 10-point scale.  The examiner noted that 
orthotics were prescribed for pes planus, that they gave no 
relief, and the veteran did not use them anymore.  However, 
he did wear special shoes and boots made by VA's prosthetics 
service.  The examiner mentioned a possible history of a 
Morton's neuroma on the left with no history of surgery.  The 
heels were callused.  

The VA examiner noted abnormal shoe wear, worse on the right.  
Hallux valgus was evident on both interphalangeal joints, 
worse on the right.  The metatarsal phalangeal joints had 
normal range of motion but the interphalangeal joints of each 
great toe had no measurable motion.  The diagnosis was 
bilateral hallux valgus, unchanged, with essentially normal 
X-rays.  X-rays showed a small osteophyte arising off the 
medial aspect of the distal phalanx of the left great toe.  

In December 2004, the veteran requested a separate 
compensable evaluation for each foot based on painful toes 
that produced functional loss.  He requested separate 
compensable ratings for each foot again in May 2006. 

Bilateral weak foot is a symptomatic condition secondary to 
many constitutional conditions.  It is characterized by 
atrophy of the musculature, disturbed circulation, and 
weakness.  It should be rated on the basis of the underlying 
condition.  The minimum rating is 10 percent.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5277 (2005).  

Unilateral or bilateral anterior metatarsalgia (Morton's 
Disease) warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5279 (2005).

Severe unilateral hallux valgus warrants a 10 percent rating 
if the extent of the disability is equivalent to amputation 
of the great toe.  A 10 percent evaluation is also warranted 
for postoperative unilateral hallux valgus with resection of 
the metatarsal head.  38 C.F.R. § 4.71a, Diagnostic Code 5280 
(2005).

Severe unilateral hallux rigidus is rated as severe hallux 
valgus.  38 C.F.R. § 4.71a, Diagnostic Code 5281 (2005).

Moderate residuals of foot injuries warrant a 10 percent 
evaluation.  A 20 percent evaluation requires moderately 
severe residuals.  A 30 percent rating requires severe 
residuals.  Actual loss of use of the foot warrants a 40 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5284 
(2005).

The veteran's bilateral hallux valgus, which has been rated 
10 percent disabling under Diagnostic Code 5280-5279, is 
manifested by bilateral hallux valgus, a need for orthotics, 
constant pain, painful motion of the first metatarsal 
phalangeal joints, bilaterally, degenerative joint disease of 
the first metatarsal phalangeal joints and the first 
interphalangeal joints, bilaterally, wearing of the right 
sesamoid bones, metatarsus primus elevatus with hallux 
limitus, heavy calluses over the ends of the medial aspect of 
the great toes, tender Achilles tendons, X-ray evidence of 
progressive erosion of interarticular surfaces of the feet.  
In addition, the right fourth metatarsal phalangeal joint has 
almost no flexion ankylosis.  There is no edema, effusion, 
instability, weakness, redness, tenderness, high arch, 
clawfoot, or hammertoe.  

Comparing these manifestations to the rating criteria, the 
Board finds that the criteria for a schedular rating of 10 
percent under Diagnostic Code 5280 are more nearly 
approximated for each foot.  This result is also achieved 
under Diagnostic Code 5284, which warrants a 10 percent 
rating for moderate foot injury.  

Because there is arthritis and degenerative joint disease of 
the joints of the feet, the provisions of 38 C.F.R. §§ 4.40, 
4.45, and 4.59 must be considered, as well as Diagnostic Code 
5003.  Under Diagnostic Code 5003, where there is X-ray 
evidence of arthritis, and there is painful motion, a minimum 
rating of 10 percent must be granted.  A 10 percent rating 
has already been granted, however.  The Board must therefore 
inquire whether there is a basis for a higher rating.

38 C.F.R. § 4.45(f) further requires that multiple 
involvements of the tarsal, metatarsal, and phalangeal joint 
of the lower extremities "are considered groups of minor 
joints rated on a parity with major joints."  The regulation 
does not explain how many groups of minor joints are 
contained in the lower extremities, but does use the word 
groups in the plural, to indicate more than one.  The Board 
therefore interprets the regulation to mean that each foot 
contains groups of minor joints that should be rated.  The 
Board will thus grant separate 10 percent ratings for hallux 
valgus of each foot, which includes any arthritis of the 
metatarsal phalangeal joint and interphalangeal joints of 
each foot.  Diagnostic Code 5280 provides for a unilateral 
rating of 10 percent for where hallux valgus is equivalent to 
amputation of the great toe.  The Board finds such severity.  

Higher Initial Rating for Left Ankle Arthritis

The SMRs reflect a fractured left malleolus in January 1989 
and treatment with a short cast.  In January 1996, the left 
foot was swollen and discolored.  The diagnosis was contusion 
of the top of the foot.  During a September 1996 physical 
examination, the veteran checked "yes" to history of foot 
trouble.  The examiner noted an ankle fracture.  

During a March 1997 VA general medical examination, the 
veteran reported diffuse tenderness of the left ankle.  Ankle 
range of motion was normal.  X-rays showed residuals of an 
ankle fracture with mild degenerative changes of the joint 
itself and a tiny bone island in the left calcaneal.  The 
relevant diagnosis was left ankle degenerative arthritis and 
likely old fracture.  

In June 1997, the RO granted service connection for left 
ankle fracture and degenerative arthritis, rated 
noncompensably from December 3, 1996, under Diagnostic Code 
5271.  

In an April 1998 rating decision, the RO granted a 10 percent 
rating for left ankle arthritis under Diagnostic Code 5010-
5271 effective from December 3, 1996.

According to a June 1998 VA orthopedic compensation 
examination report, the veteran was taking Motrin(r) and 
Daypro(r) for ankle pain.  He reported daily throbbing pain, 
occasional swelling in the left ankle, left ankle weakness 
and use of an ankle brace.  He felt that the ankle did not 
impair his work unless he had to stand up longer than 30 
minutes.  Left ankle dorsiflexion was to 10 degrees and 
plantar flexion was to 35 degrees.  Eversion was to 15 
degrees and inversion was to 20 degrees.  Motion in all 
planes was limited by pain.  He had normal gait.  The 
examiner found no instability and stated that there was no 
weakness.   The diagnosis status post ankle fracture with 
degenerative arthritis.

In May 2000, Dr. J. Tamaren reported pain and degenerative 
changes in both ankles.  

A July 2000 VA outpatient podiatry report reflects a 
complaint of severely limited motion of the ankle.  Standing 
(weight-bearing) X-rays demonstrated progressive erosion of 
interarticular surfaces of the ankles and minimal 
degenerative changes of the anterior tibias.  

In August 2000, the veteran reported that his ankle condition 
had worsened. 

August 2001 VA X-rays showed minimal degenerative changes at 
the ankles.  

The veteran underwent a VA podiatry compensation examination 
in September 2001.  He reported sharp pain in the ankles.  He 
used Celebrex(r) occasionally.  He wore special orthopedic 
shoes and boots that accommodated ankle braces.  The examiner 
noted a normal gait.  The veteran grimaced during a test of 
left ankle motion.  The diagnosis was bilateral ankle minimal 
degenerative changes.  

The veteran underwent a VA orthopedic examination in 
September 2001.  During the examination, the left ankle 
dorsiflexed to 10 degrees, plantar flexed to 25 degrees, 
everted to 15 degrees and inverted to 25 degrees, with 
grimacing at during left ankle inversion.  X-rays showed 
minimal degenerative changes of the ankle.  

A January 2004 VA general medical examination report reflects 
that the veteran reported constant left ankle aching and left 
ankle weakness.  The examiner noted swelling and redness with 
overuse and laxity when walking on an uneven surface.  Left 
ankle pain was rated as 3 on a 10-point scale.  The veteran 
reported that the right ankle was receiving more wear because 
of weight shifting from the left ankle.  The examiner found 
full left ankle range of motion with no pain.  Drawer test of 
the ankles was negative [Note: Dorland's indicates that this 
is a test for integrity of the anterior and posterior 
cruciate ligaments of the knee, Dorland's Illustrated Medical 
Dictionary 1673 (28th ed. 1994))].  The examiner found that 
the left foot had 4/5 strength in dorsiflexion about the left 
ankle.  The examiner noted that the left ankle X-rays were 
normal and gave a diagnosis of normal left ankle. 

From the above facts, the left ankle disability has been 
manifested by diffuse tenderness, dorsiflexion varying from 
full to 10 degrees, and plantar flexion varying from full to 
25 degrees.  Eversion varied from full to 15 degrees and 
inversion varied from full to 15 degrees.  Motion in all 
planes was limited by pain.  Gait was normal.  The record 
does not indicate that the left ankle has improved during the 
appeal period and X-rays have confirmed degenerative 
arthritis of the left ankle throughout the appeal period.  

The VA Schedule for Rating Disabilities (Rating Schedule) 
reflects that moderate limitation of motion of either ankle 
warrants a 10 percent evaluation.  A 20 percent evaluation 
requires marked limitation of motion.  See 38 C.F.R. § 4.71, 
Plate II, § 4.71a, Diagnostic Codes 5003, 5271 (2005).  

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine.  The intent of 
the Rating Schedule is to recognize painful motion with joint 
or periarticular pathology as productive of disability.  It 
is the intention to recognize actually painful, unstable, or 
maligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and non-weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. 
§ 4.59 (2005).

The veteran's left ankle range of motion is moderately 
limiting.  Thus, the criteria for a rating greater than 10 
percent do not appear to be met; however, VA is required to 
apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining 
to functional impairment.  The Court has instructed that in 
applying these regulations, VA should obtain examinations in 
which the examiner determined whether the disability was 
manifested by weakened movement, excess fatigability, or 
incoordination, including during flare-ups.  Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  DeLuca v. Brown, 
8 Vet. App. 202, 206 (1995).

The veteran reported, and an examiner has noted, left ankle 
weakness and considerable pain on use.  An examiner 
specifically found that the left foot had 4/5 strength in 
dorsiflexion about the left ankle.  Because these symptoms 
indicate additional disability, the Board will follow the 
DeLuca guidelines and grant a 20 percent initial rating for 
the left ankle.  



Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) (2005) provide that 
where the disability picture is so exceptional or unusual 
that the normal provisions of the Rating Schedule would not 
adequately compensate the veteran for his service-connected 
disability, an extra-schedular evaluation will be assigned.  
Where the veteran has alleged or asserted that the schedular 
rating is inadequate or where the evidence shows exceptional 
or unusual circumstances, the Board must specifically 
adjudicate the issue of whether an extraschedular rating is 
appropriate, and if there is enough such evidence, the Board 
must direct that the matter be referred to the VA Central 
Office for consideration.  If the matter is not referred, the 
Board must provide adequate reasons and bases for its 
decision to not so refer it.  Colayong v. West 12 Vet. App.  
524, 536 (1999); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  

In this case, the disabilities have not been shown, or 
alleged, to cause such difficulties as marked interference 
with employment or to warrant frequent periods of 
hospitalization or to otherwise render impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this matter to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b) (1).  See Bagwell v. 
Brown, 9 Vet. App. 157, 158-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash, 8 Vet. App. at 227.  See also 
VAOPGCPREC. 6-96. 


ORDER

Service connection for bilateral carpal tunnel syndrome is 
denied. 

Service connection for GERD is granted. 

Service connection for hiatal hernia is granted.  

Service connection for diverticulosis is granted.  

Service connection for degenerative arthritis of the right 
ankle is granted.

A 70 percent initial schedular rating for PTSD is granted, 
subject to the laws and regulations governing the payment of 
monetary benefits.

A 10 percent initial schedular rating for right hallux valgus 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.

A 10 percent initial schedular rating for left hallux valgus 
is granted, subject to the laws and regulations governing the 
payment of monetary benefits.  

A 20 percent initial schedular rating for left ankle 
degenerative arthritis is granted, subject to the laws and 
regulations governing the payment of monetary benefits.  


REMAND

Concerning severance of service connection for a right 
shoulder disorder and for a left knee disorder, the veteran 
submitted a notice of disagreement in April 2004.  No 
statement of the case has been issued addressing the 
propriety of these severances.  Thus, a remand is necessary 
and these issues have been added to page 1 to reflect the 
Board's jurisdiction over these matters.  Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999); VAOPGCPREC 16-92 (O.G.C. 
Prec. 16-92).  

A February 2004 RO rating decision denied entitlement to 
service connection for thoracic spine degenerative disc 
disease, for left hip osteoarthritis; for left thumb 
osteoarthritis; for bilateral pes planus; and for a cervical 
spine disorder and also denied an initial rating higher than 
10 percent for lumbar spine degenerative joint disease with 
degenerative disc disease and denied an initial rating higher 
than 10 percent for a sinus disability.  The veteran 
submitted a notice of disagreement in April 2004.  No 
statement of the case has been issued addressing these 
issues.  Thus, a remand is necessary and the issues have been 
added to the title page to reflect the Board's jurisdiction 
over these matters.  Manlincon, supra.  

These issues will be returned to the Board after issuance of 
the statement of the case only if perfected by the filing of 
a timely substantive appeal.  Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997).  

Accordingly, the case is REMANDED for the following action:

The RO should issue a statement of the 
case addressing service connection for 
entitlement to service connection for 
thoracic spine degenerative disc disease, 
left hip osteoarthritis, left thumb 
osteoarthritis, bilateral pes planus, and 
a cervical spine disorder.  The statement 
of the case must address an initial 
rating for lumbar spine degenerative 
joint disease with degenerative disc 
disease, an initial rating for a sinus 
disability, and severance of service 
connection for a right shoulder disorder 
and a left knee disorder.  The veteran 
should be informed that, under 38 C.F.R. 
§ 20.302 (2005), he has 60 days from the 
date of mailing of the statement of the 
case to file a substantive appeal or a 
request for an extension of time to do 
so.

Thereafter, if a substantive appeal has been filed, the case 
should be returned to the Board, if in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The appellant need take no action unless otherwise notified.

The veteran may submit additional evidence and argument on 
the matter or matters the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


